Case: 15-40103      Document: 00513159299         Page: 1    Date Filed: 08/18/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 15-40103                          August 18, 2015
                                 Conference Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

RODRIGO JIMENEZ-BINAGRA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 5:14-CR-294-1


Before JOLLY, GRAVES, and COSTA, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Rodrigo Jimenez-Binagra
raises an argument that is foreclosed by United States v. Rodriguez, 711 F.3d
541, 562-63 & n.28 (5th Cir. 2013) (en banc), in which we held that the generic,
contemporary definition of “sexual abuse of a minor” does not require the age
of consent to be below 17 years old and does not include the asserted age-
differential requirement. He also raises an argument that is foreclosed by


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-40103   Document: 00513159299    Page: 2   Date Filed: 08/18/2015


                               No. 15-40103

United States v. Elizondo-Hernandez, 755 F.3d 779, 781-82 (5th Cir. 2014),
cert. denied, 135 S. Ct. 1011 (2015), which held that the Texas offense of
indecency with a child by contact satisfied the generic definition of “sexual
abuse of a minor” and which rejected the argument that the offense was not an
aggravated felony. The motion for summary disposition is GRANTED, and the
judgment of the district court is AFFIRMED.




                                     2